Citation Nr: 0323988	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  03-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a left thumb 
disability.  

2.	Entitlement to service connection for a disability 
effecting the eyes, ears, nose, and throat.  

3.	Entitlement to service connection for the removal of 
teeth.

4.	Entitlement to service connection for a bilateral foot 
condition.

5.	Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had honorable service from August 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action that 
denied the veteran's claims for service connection for the 
disorders listed on the title page of this decision.


REMAND


In a VA Form 9 dated in July 2003, the veteran requested a 
hearing at the RO before a Veterans Law Judge.  She has not 
yet been afforded this hearing.

To ensure that the veteran receives due process of law, this 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




